Kao, Chief Judge:
When tbe above-enumerated protest was called for trial, there was no appearance on bebalf of plaintiff or its attorney. Defendant moved to dismiss the cause of action on the grounds of untimeliness of protest.
Keference to the official papers discloses that the protest was not filed with the collector of customs within the 60-day period after liquidation of the entry as required by section 514 of the Tariff Act of 1930 (19 U.S.C. § 1514). The protest is, therefore, untimely.
Defendant’s motion is granted, and the protest is dismissed on the ground of untimeliness.
Judgment will be entered accordingly.